Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final office action on merits in response to a communication received on 08/11/2020.
	Priority Date: Prov. [8/12/2019]
Claim Status:
Pending claims : 1-20

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for collecting weekly payments to escrow account for customer’s auto loan payments
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 1 recites the limitations of 
facilitate transactions between the customer, a banking institution of the customer at which the customer possesses an account, and the financing institution …; 
once per week, initiate a transfer from the customer's account at the banking institution to an escrow service associated with  …; 
once per month, initiate a transfer from the escrow service to the financing institution to thereby make a payment to the customer's loan account; 
wherein the weekly transfer from the customer's account at the banking institution to the escrow service is at least equal to the given amount due on a monthly basis, divided by four; and 
wherein the payment made to the customer's loan account on a monthly basis is in an amount equal to a total amount of the customer's funds held in escrow designated to be paid to the customer's loan account.  


The claimed method facilitating payments, simply describes series of steps for collecting weekly payments to escrow account for customer’s auto loan payments.
The claim recites as a whole, a method of organizing human activity because the claim recites a method that allows users to set up weekly loan payments to escrow accounts. This is a fundamental economic practice of processing loan payments. The mere nominal recitation of a generic server and generic microprocessor does not take the claim out of the methods of organizing human interactions grouping]. Thus, the claim recites an abstract idea.   
Prong Two
This judicial exception is not integrated into a practical application. [The claim as
a whole merely describes how to generally “apply” the concept of setting up loan repayment with an escrow account in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform a loan payment  process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.] Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
[Step-2B] 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. [As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concept of loan repayment with an escrow account in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.] The claim is ineligible.

	Claims 10 and 13 recite similar limitations as claim 1 above, and are similarly
rejected under the same rationale. Claims are patent ineligible.
	Claims 2-5, 11-12 and 14-17 recite wherein the weekly transfer from the customer's account at the banking institution to the escrow service is equal to the given amount due on a monthly basis, divided by four, plus an extra amount designated by the customer; wherein the extra amount designated by the customer is designated to be added to the payment made to the customer's loan account on the monthly basis; wherein the extra amount designated by the customer is designated to be added to a payment made to an automobile parts and service vendor in exchange for automobile parts and services provided to the customer; wherein part of the extra amount designated by the customer is designated to be added to the payment made to the customer's loan account on the monthly basis, and a remainder of the extra amount designated by the customer is designated to be added to a payment made to an automobile parts and service vendor in exchange for automobile parts and services provided to the customer. These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under the same rationale as claim 1, supra. Claims are patent ineligible.
	Claims 6-9 and 18-20 recite receiving instructions from the customer to enroll the customer to facilitate the weekly payments and monthly payments, wherein the loan a  loan account is a pre- existing vehicle loan account; wherein the loan account of the customer is a new loan account for the item newly purchased by the customer; and wherein the new loan account is for a vehicle newly purchased by the customer.
	These limitations are also part of the abstract idea identified in claim 1, and the additional elements of the microprocessor, interface and Internet are as addressed in the Steps 2A-prong 2 and 2B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra. Claims are patent ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-10, 13 and 18-20 are rejected under 35 U.S.C. 102 (a) as being anticipated by Johnson (US 2011/0213699 A1).
Ref claim 1, Johnson discloses a server facilitating payments from a customer to a financing institution of the customer at which the customer has a loan account for which payments of a given amount are due on a monthly basis (para [0028]… [0060]; via … a (2) automobile payment [implied automobile purchased on mortgage loan account] allow an individual fund a consumer to fund a CM Escrow Account and establish remittance instructions…), the server comprising: 
a microprocessor executing instructions stored in memory, and cooperating with a communications interface to facilitate transactions between the customer, a banking institution of the customer at which the customer possesses an account, and the financing institution over the Internet (para [0028]; via a system for creating and managing the Consumer-Managed Escrow Account comprises a processor for creating an account in a database … [0038]; via providing interface access …between parties… [0053]; via Input/output module 130…maybe direct/or indirect connection, such as through the internet [WWW] and a browser…);
wherein the microprocessor is configured to:
 once per week, initiate a transfer from the customer's account at the banking institution to an escrow service associated with the server (para [0060]; via … a (2) automobile payment allow an individual fund a consumer to fund a CM Escrow Account and establish remittance instructions…on a regular basis [i. e. weekly-{4 times per month}] allowing funds to accumulate until the amount is due [i. e. monthly], at which time remittance is fulfilled [implied for monthly loan payment]…); 
once per month, initiate a transfer from the escrow service to the financing institution to thereby make a payment to the customer's loan account (para 0060]…); 
wherein the weekly transfer from the customer's account at the banking institution to the escrow service is at least equal to the given amount due on a monthly basis, divided by four (para [0060], [0045]…); and  
wherein the payment made to the customer's loan account on a monthly basis is in an amount equal to a total amount of the customer's funds held in escrow designated to be paid to the customer's loan account (para [0060]… a (2) automobile payment allow a an individual fund a consumer to fund a CM Escrow Account and establish remittance instructions…on a regular basis [i. e. weekly-{4 times per month}] allowing funds to accumulate until the amount is due [i. e. monthly], at which time remittance is fulfilled [implied for monthly loan payment]…).	 

Ref claims 6-7, Johnson discloses, the server of claim 1, wherein the microprocessor receives, through the communications interface, over the internet, instructions from the customer to enroll the customer for the server to facilitate the weekly payments and monthly payments, wherein the loan account is of the customer is a pre-existing loan account, and wherein the pre-existing loan account is a pre- existing vehicle loan account (para [0038]; via providing interface access …between parties… [0053]; via Input/output module 130…maybe direct/or indirect connection, such as through the internet [WWW] and a browser… [0060]… a (2) automobile payment [Implied automobile purchased with mortgage loan which permit later escrow payment, escrow payment after automobile purchased with mortgage loan account-noted implied] allow a an individual fund a consumer to fund a CM Escrow Account and establish remittance instructions…on a regular basis [i. e. weekly-{4 times per month}] allowing funds to accumulate until the amount is due [i. e. monthly], at which time remittance is fulfilled [implied for monthly loan payment]…).	 
Ref claims 8-9, Johnson discloses, the server of claim 1, wherein the microprocessor receives, through the communications interface, over the internet, instructions from the customer to enroll the customer for the server to facilitate the weekly payments and monthly payments, wherein the loan account of the customer is a new loan account for an item newly purchased by the customer, and wherein the new loan account is for a vehicle newly purchased by the customer (para [0038]; via providing interface access …between parties… [0053]; via Input/output module 130…maybe direct/or indirect connection, such as through the internet [WWW] and a browser… [0060]… a (2) automobile payment [implied automobile purchased with a new mortgage loan account] allow a an individual fund a consumer to fund a CM Escrow Account and establish remittance instructions…on a regular basis [i. e. weekly-{4 times per month}] allowing funds to accumulate until the amount is due [i. e. monthly], at which time remittance is fulfilled [implied for monthly loan payment]…).	 

Ref claim 10, Johnson discloses a server, comprising: a microprocessor executing instructions stored in memory, and cooperating with a communications interface to communicate with a user's device over the Internet (para [0028]; via a system for creating and managing the Consumer-Managed Escrow Account comprises a processor for creating an account in a database … [0038]; via providing interface access …between parties… [0053]; via Input/output module 130…maybe direct/or indirect connection, such as through the internet [WWW] and a browser…), wherein the microprocessor is configured to: 3 4888012.v1Attorney Docket No. 48131-01002 
cause the user's device to prompt the user for a desired monthly loan payment, a desired loan term, a desired down payment, and an estimated credit score of the user (para [0060]… a (2) automobile payment [implied monthly mortgage loan payment] allow a an individual fund a consumer to fund a CM Escrow Account and establish remittance instructions…on a regular basis [i. e. weekly-{4 times per month}] allowing funds to accumulate until the amount is due [i. e. monthly], at which time remittance is fulfilled [implied for monthly loan payment]…); 	
cause the user's device to display to the user a total financed amount the user can finance given the desired monthly loan payment, the desired loan term, the desired down payment, and the estimated credit score of the user (para [0042]; via …Consumer managed Escrow Account [implied with amount/account details]…bill presentment/unique account number…may be displayed on the notice or a card [user device]…); 
cause the user's device to display to the user how long the financed amount would take to be paid off if the user were to: once per week, permit initiation of a transfer from an account of the user at a banking institution to an escrow service associated with the server (para [0042]; via Consumer-Managed Escrow Account [implied details of amount and payment/pay-off information]…); and 
once per month, permit initiation of a transfer from the escrow service to a financing institution to thereby make a payment toward the financed amount; (para [0060]…);   
wherein the weekly transfer to the escrow service is at least equal to the desired monthly loan payment, divided by four(para [0060]…); and 
wherein the monthly transfer to the financing institution is an amount equal to a total amount of the user's funds that would be held in escrow and are designated to be paid to the financed amount (para [0060]… a (2) automobile payment allow a an individual fund a consumer to fund a CM Escrow Account and establish remittance instructions…on a regular basis [i. e. weekly-{4 times per month}] allowing funds to accumulate until the amount is due [i. e. monthly], at which time remittance is fulfilled [implied for monthly loan payment]…).
Claim 13 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

Claims 18-20 are rejected as per the reasons set forth in claims 6-8 respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, 11-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2011/0213699 A1) in view of “Investopedia Stock Analysis: Mortgage Amortization Strategies [hereinafter referred to as “MAS”].
Ref claims 2-3, Johnson discloses the server of claim 1, 
Johnson does not explicitly teach, but MAS discloses, specifically, wherein the weekly transfer from the customer's account at the banking institution to the escrow service is equal to the given amount due on a monthly basis, divided by four, plus an extra amount designated by the customer, and wherein the extra amount designated by the customer is designated to be added to the payment made to the customer's loan account on the monthly basis (page 2 of 4, lines 10-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the features mentioned by Johnson to include the features as taught by MAS to facilitate adding extra payments to monthly mortgage, potentially saving dollars allowing to be debt-free sooner.    

Ref claim 4, Johnson discloses the server of claim 2, 
Johnson and MAS are as discussed above. Johnson and MAS do not explicitly teach that the payment is made to an automobile parts and service vendor in exchange for automobile parts and services provided to the customer. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to use the extra amount to pay for anything as may be desired by the customer, thereby enhancing the flexibility or the process/system. 
Ref claim 5, Johnson discloses the server of claim 2, 
Johnson and MAS are as discussed above. Johnson and MAS do not explicitly teach wherein part of the extra amount designated by the customer is designated to be added to the payment made to the customer's loan account on the monthly basis, and a remainder of the extra amount designated by the customer is designated to be added to a payment made to an automobile parts and service vendor in exchange for automobile parts and services provided to the customer. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to use the extra amount to pay for multiple things as may be desired by the customer, thereby enhancing the flexibility or the process/system. 
Claims 11-12 are rejected as per the reasons set forth in claims 2-3 respectively

Claims 14-17 are rejected as per the reasons set forth in claims 2-5 respectively


Response to Arguments

Applicant's arguments filed on 2/10/2022 have been fully considered and they are deemed to be non-persuasive:
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous action have been fully considered but they are not persuasive.  
Applicant argues further in substance that "The claims are Not Directed to an Abstract Idea and the claims Recite ‘Significantly More’ than abstract idea” and noted PEG-2019 [Step-2A-2B].

In addition to 101 rejections Applicant noted about 102 rejections with applied prior art-Johnson.
Applicant’s REMARKS:
1. Rejection Under 35 USC § 112:
In response: Rejection is withdrawn for claim 9 with amended correction of dependency.

2. Rejections Under 35 USC § 101:
	A. Applicant argued [Remarks page-10] that, “…As explained in detail here, use of the claimed invention permits purchasers who would not have been practically able to pay extra toward the principle of their auto loans to in fact pay extra toward the principle of their auto loans. 
	Therefore, instead of being directed to a method of organizing human activity, the claimed invention actually corrects a problem created by human activity, and does so without human activity and does so instead utilizing a microprocessor executing instructions stored in memory, and cooperating with a communications interface to facilitate transactions between the customer, a banking institution of the customer at which the customer possesses an account, and the financing institution over the Internet. Thus, the claims are not directed to the abstract idea of methods of organizing human activity under Prong One in the 2019 PEG, analysis under Prong Two is therefore not needed, and the rejection of the claims under 35 USC § 101 should be withdrawn.”
	In response to A: Examiner respectfully disagrees with Applicant’s assertion that the claims do not recite subject matter that “falls within any of the groupings of abstract ideas enumerated in Section I of the 2019 PEG [(a) Mathematical concepts; (b) Certain methods of organizing human activity; and (c) Mental processes]”:

Applicant’s claimed system/method simply describes (as discussed by Applicant remarks pages 7-10) series of steps “ for facilitating payments from a customer to a financial institution of the customer at which the customer has a loan account for which payments of a given amount are due on a monthly basis, ….”, making real-time payment from a payor to a payee using an intermediary is a fundamental economic practice, which falls within the abstract grouping  of certain methods of organizing human activity, and thus is an abstract idea. See 84 Fed. Reg. at 52 & n. 13 (citing Alice, 573 U.S. at 219—20 (concluding that to mediate settlement risk is a “fundamental economic practice” and thus an abstract idea). Therefore, it seems reasonable to Examiner to refer to group (b) of the abstract idea under “Certain methods of organizing human activity” as enumerated in Section I of the 2019 PEG.
	B. Applicant argued further [Remarks page-11] that,”… Thus, there are specific meaningful limitations imposed on the practice of the alleged abstract idea. Moreover, as explained, the claims specify a practical application, as they enable a customer to achieve a position of positive equity in their loan, paying extra toward principle of their loan on a regular basis, without feeling the economic effect of paying extra. What effect could be more practical than reducing the debt of a user and increasing vehicle equity of a user, having a specific and valuable real-world effect on the user? How can a real-world system that facilitates users having greater equity in a vehicle be abstract? 
	The above described effects of enabling a customer to achieve a position of positive equity in their loan, paying extra toward principle of their loan on a regular basis, without feeling the economic effect of paying extra, ensure that the claims amount to "significantly more" than the alleged abstract idea, because they positively impact the finances and life of the user in a real way. Thus, even under Prong Two, the claims are patent eligible, and the rejection of the claims under 35 USC § 101 should be withdrawn.”

	In response to B: Examiner Notes:

Under the 2019 PEG, Step 2A, Prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).
Rejections Under 35 USC § 102:
Applicant argued in brief [Remarks page-12] that, “…Differently, claim 1 recites "wherein the weekly transfer from the customer's account at the banking institution to the escrow service is at least equal to the given amount due on a monthly basis, divided by four". While Johnson contemplates weekly funding, it does not contemplate that the weekly transfers are at least equal to the given amount (the monthly amount due) divided by four, keeping in mind that months have more than four weeks (being 4.5 weeks on average). As would be understood by those of ordinary skill in the art, paying   of the monthly payment every week actually results in more than the monthly payment being paid on a monthly basis - thus, the payment scheme of claim 1 necessarily requires that more than the monthly payment amount actually be paid, which achieves the aim of paying extra toward the principal of the loan as explained above. Johnson does not teach or describe this, and the Examiner has not (and cannot) point to any portion of Johnson that teaches or describes this - Johnson simply describes weekly funding of an escrow amount, without regard to what the funding amount actually is. As such, independent claim [similar claims 10 and 13] is patentable under Johnson.”
In response: Examiner disagrees with applicant’s assertions:
 	Claim 1 recites, “…amount due on a monthly basis, divided by four". 
Moreover, “as would be understood by those of ordinary skill in the art that one month is   generally considered with 4-weeks [not being  4.5 weeks with 28 days or 31 days month], similar to  one-year with 12 months of 365 days and 6 hours, but not 12x30=360 days year only.
	Accordingly, Johnson properly anticipate the 4-weekly funding of the escrow account for monthly payment to customer’s loan account (see Johnson  para 60 in addition, see para 45).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Hall (US 2008/0228643 A1) discloses System and method for payment of consumer purchases via vendor escrow accounts.
Maharaj (US2006/0074795.A1) discloses Super Accelerated Mortgage and other Loan Payoff and Wealth Accumulation.
Webster et al (US 2020/0127843 A1) discloses Process for Managing Escrow Payments between Multiple Parties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          

      /HATEM M ALI/
Examiner, Art Unit 3691

 

/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691